Citation Nr: 1212080	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability.  

2.  Entitlement to service connection for a left upper extremity disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from April 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran asserts that tinnitus had its onset as a result of exposure to heavy weapons fire during his sea service aboard a ship patrolling the waters of Vietnam.  The Veteran is competent to report ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In addition, the record reflects that the Veteran's ship was in the official waters of Vietnam on several occasions during his active service.  Thus, his claimed exposure to heavy weapons fire is consistent with the time, place, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

Despite the evidence pertinent to current disability and acoustic trauma during service, the Veteran has not been afforded a VA examination.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA audiology examination should be scheduled to determine the etiology of the Veteran's tinnitus.

The Veteran has also reported numbness, tingling, and weakness in the upper extremities.  On VA examination in  January 2007, the examiner noted subjective reports of upper extremity weakness, although testing showed normal sensation and strength in those extremities.  The examiner concluded that any upper extremity weakness was at least as likely as not related to the Veteran's cirrhosis, which is not service connected.  The examiner did not provide a rationale for his conclusion, nor did he comment on the VA clinical records noting the presence of diabetic neuropathy.  (The Veteran is service connected for diabetes mellitus.)  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the matter should be returned to the January 2007 examiner, if available, for clarification of his opinion.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107, and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Although the RO provided the Veteran with a VCAA notice letter in May 2006, the letter did not address the issue of entitlement to service connection for headaches on a secondary basis.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Finally, the Board notes that post-service treatment records from the Madison (Wisconsin) VA Medical Center (VAMC) and the Rockford (Illinois) VA Outpatient Clinic (OPC) have been obtained.  The most recent records from these facilities are dated November 2009.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of evidence required to substantiate a claim for secondary service connection for headaches.  He must be informed that the evidence must show that headaches were either caused or aggravated (made permanently worse) by a service-connected disability.

2.  Request that all of the Veteran's records from the Madison VAMC and Rockford OPC since November 2009 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the aforementioned development has been completed, return the claims folder to the January 2007 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to clarify his opinion that the Veteran's upper extremity weakness is the result of medications given for cirrhosis, and provide a detailed rationale for his conclusions.  The examiner is also asked to determine whether the upper extremity symptoms reported by the Veteran can be attributed to diabetic neuropathy, and, if not, explain any difference in opinion from the VA clinical notes reflecting diagnoses of diabetic neuropathy.  The examiner should cite to the record and/or medical authority to support the opinion.  

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA audiological examination to determine the etiology of tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the evaluation report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that tinnitus had its onset during service.  A complete rationale should be provided for all opinions expressed.  The reasons for accepting or rejecting the Veteran's statements as to the onset of tinnitus should be set forth in detail.

5.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

